Citation Nr: 1746295	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  03-37 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel





INTRODUCTION

The Veteran served on active duty from January 1966 to September 1989.  He died in August 2000, and the Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the cause of the Veteran's death.  

The appellant requested a hearing before the Board, but failed to report to a hearing scheduled in January 2007 without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2016).  

In May 2007, the Board denied the Appellant's claim.  The Appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in November 2008, the Court granted a joint motion for remand (Joint Motion) of the Appellant and the Secretary of Veterans Affairs (the Parties) and vacated the May 2007 decision, remanding the matter to the Board for compliance with instructions in the Joint Motion.  The Board remanded the case in August 2009 and September 2011, then denied the claim again in April 2014.  The Appellant appealed the Board decision to the Court and the Parties filed a Joint Motion in February 2016, which the Court granted in March 2016.  The Court remanded the matter to the Board for development consistent with the terms of the February 2016 Joint Motion.  In June 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for a clarifying VA medical opinion addressing the likelihood that the Veteran's esophageal cancer was caused or aggravated by his in-service herbicide exposure.  Pursuant to the June 2016 remand directives, the AOJ referred the Veteran's claims file to the same VA physician who issued the July 2013 medical opinion.  After reviewing the claims file, the VA physician issued another medical opinion in March 2017 which addressed the June 2016 remand instructions.  A copy of the March 2017 addendum opinion has been associated with the Veteran's claims file.  The AOJ considered this evidence, and readjudicated the claim by way of the March 2017 Supplemental Statement of the Case (SSOC). The Appellant's claims file has since been returned to the Board.  As will be discussed further herein, the Board finds that the AOJ substantially complied with the remand orders, and no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1. The Veteran's death certificate shows that he died in August 2000.  The cause of death was determined to be metastatic esophageal cancer/renal failure secondary to cisplatin/pericardial effusion/pericardiocentesis.  

2.  At the time of the Veteran's death, he was service-connected for musculoskeletal disabilities (a right ankle disability, a left foot disability, a low back disability, and a right shoulder disability), as well as pseudofolliculitis barbae, dermatophytosis of the neck, chest, back, and foot, and partial onychectomy of the right great toe.    

3. The Veteran served in Vietnam during the Vietnam era, and is presumed to have been exposed to Agent Orange. 

4. The Veteran's diabetes mellitus was not the immediate or underlying cause of the Veteran's death.  

5.  Esophageal cancer was not manifested in-service or within the first post-service year (or, indeed, until many years thereafter) and was not due to or aggravated by any other service-related incident, to include Agent Orange exposure. 

6.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not all been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Appellant in the development of the claim. This duty includes making reasonable efforts to assist her in obtaining evidence necessary to substantiate the claim unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A.  In this regard, the evidence of record contains the Veteran's death certificate, his service treatment records and post-service VA and private medical records, and multiple VA medical opinions.  In the September 2011 remand, the Board directed the AOJ to obtain from the Appellant the medical authorization forms to release the private medical records from Dr. B., and that authorization form was sent to the Appellant by the AOJ in April 2012.  However, no response was received from the Appellant.  Thus, the records in question could not be obtained. There is otherwise no indication of relevant, outstanding records which would support the Appellant's claim. 38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(1) - (3). 

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law. The record reflects that VA medical opinions were obtained in April 2010, July 2013 and March 2017. The Board finds that collectively, these medical opinions are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  They reflect that the VA physicians reviewed the Veteran's past medical history, took into account the private and VA medical records, to include the July 2000 VA treatment report, and rendered appropriate opinions consistent with the remainder of the evidence of record. The medical experts also provided complete rationales for the opinions stated, relying on the complete record, including the Veteran's medical records, the Appellant's reports, as well as medical literature and other medical opinions. When considered with the other evidence of record, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue on appeal has been met.  38 C.F.R. §3.159 (c)(4). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Analysis

The Appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312 (a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312 (a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312 (b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1). 

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, navel, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116 (f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e). 

The Veteran died in August 2000, at the age of 53.  According to his death certificate, the immediate cause of his death was metastatic esophageal cancer, and the underlying causes leading to his metastatic esophageal cancer included renal failure secondary to cisplatin due to, or as a consequence of, pericardial effusion, due to pericardicentesis.  The Veteran's records reflect that he served in the Republic of Vietnam during the applicable time period, and thus he is presumed to have been exposed to herbicide agents in service.  38 U.S.C.A. § 1116 (f) (West 2014).

The Appellant asserts that the Veteran's diabetes mellitus, which was caused by his in-service herbicide exposure, contributed and/or led to his renal failure, which was one of the main factors that caused his death.  In the alternative, the Appellant also asserts that the Veteran's fatal esophageal cancer was a result of his military service, to include his gastrointestinal complaints in-service, as well as his exposure to herbicides in Vietnam. 

Review of the Veteran's service treatment records reflects that he was seen at sick call in February 1969 with complaints of nausea, vomiting and pain in the epigastric area.  The Veteran was seen at the military clinic once again in February 1970, during which time, he was evaluated and treated for viral gastroenteritis.  A July 1970 clinical report reflects the Veteran's complaints of nausea, vomiting and cramping in his stomach the previous night.  After evaluating the Veteran, the treatment provider assessed him with having gastritis.  The remainder of the Veteran's service treatment records is absent any complaints of, or treatment for, gastrointestinal problems.  At the June 1989 retirement examination, the clinical evaluation of the Veteran's gastrointestinal system was shown to be normal, and the Veteran denied a history of frequent indigestion, as well as any stomach, liver or intestinal trouble.  

Private medical records dated in March 1999 reflect that the Veteran had been recently diagnosed with having chronic gastritis, mild obesity and arthritis.  It was noted that the Veteran had previously been diagnosed as a diabetic and was noticing an increase in his urinary frequency.  It was further noted that the Veteran had not been on any diabetic medication and was doing well.  

A May 2000 surgical pathology report reflects that a biopsy of the esophagus revealed moderate to poorly differentiated adenocarcinoma, and a biopsy of the stomach revealed poorly differentiated adenocarcinoma, intestinal type.  The Veteran's VA treatment records generated during his hospitalization, and dated from July 2000 to August 2000, reflect that he was diagnosed with adenocarcinoma of the esophagus that was metastatic in the stomach and other intraabdominal organs, and renal failure due to cisplatin.  A July 2000 VA progress note which was issued at the beginning of the Veteran's hospitalization reflects an assessment of renal failure from diabetes mellitus type II and cisplatin.  

In two separate forms, both of which were dated in August 2000, the Veteran's physician, R.S., M.D. indicated that he first began treating the Veteran in May 2000 and his primary disabling condition was that of gastroesophageal cancer that had spread throughout the abdomen.  Dr. R. S. noted that the Veteran required hospice care, and his condition had not yet stabilized and the Veteran exhibited poor prognosis.  In another August 2000 form, the same physician noted that he first began treating the Veteran in July 2000, and his primary disabling condition was that of adenocarcinoma, while his secondary condition was renal failure.  According to Dr. R. S., the Veteran's condition had since stabilized, and he had reached maximum medical improvement.  With regard to any physical and/or medical impairment caused by these disabilities, Dr. R. S. indicated that the Veteran's disabilities caused him to be severely limited in his functional capacity, and further caused him to be permanently incapable of any kind of work, and totally and permanently disabled from gainful employment.  

In the August 2000 VA discharge summary, the VA physician summarized the Veteran's deteriorating health condition throughout his hospitalization, and noted that the Veteran was originally admitted to the VA hospital in Tampa, Florida in July 2000 due to acute renal failure and a history of esophageal cancer.  The VA physician also noted that his (the Veteran's) renal failure was due to his chemotherapy.  The VA physician further noted that during the Veteran's hospitalization, and specifically while he was undergoing dialysis, the Veteran developed hypotension, and was diagnosed with a large pericardial effusion. It was noted that the Veteran had a history of bilateral pleural malignant effusion, and even though he immediately underwent a pericardiocentesis procedure, he "decompensated in the medical intensive care unit...."    

In April 2010, a VA physician reviewed the claims file and concluded that it was less likely than not that the Veteran's diabetes mellitus caused or contributed to his death.  In reaching this determination, the VA physician explained that the Veteran's diabetes did not render him materially less capable of resisting the effects of the cancer, and there was no reasonable basis to conclude that the diabetes was of such severity as to have a material influence in accelerating his death.  In reaching this determination, the VA physician noted that the Veteran had been diagnosed with having diabetes mellitus in March 1999, and as of May 2000, he had normal BUN and Creatinine levels, a blood glucose level of 79, and a normal negative urine protein and glucose level.  The VA physician further noted that upon being diagnosed with metastatic esophageal cancer in May 2000, "[the Veteran] underwent chemotherapy with Cisplatin, a chemotherapy agent that is very toxic to the kidneys, and developed [acute renal failure] from the Cisplatin with his BUN rising to 88 and his Creatinine to 5.0 in [July 2000.]"  The VA physician acknowledged the July 2000 treatment note reflecting that the Veteran had renal failure from type 2 diabetes mellitus and Cisplatin, but noted that subsequent notes and the death/discharge summary as well as the death certificate all list renal failure as secondary to the Cisplatin.  According to the VA physician, the Veteran's renal status was good immediately before receiving the chemotherapy Cisplatin, and he went into acute renal failure from the Cisplatin. The VA physician observed no documentation of renal problems immediately prior to the Cisplatin, and further noted no proteinuria from the Veteran's diabetes mellitus.  In his rationale, the VA physician reiterated that at the time the Veteran was diagnosed with severe incurable metastatic esophageal cancer, his renal function, urine protein, and glucose levels were normal, as evidenced by laboratory testing.  The VA physician explained that the Veteran developed acute renal failure after receiving Cisplatin chemotherapy that is known to be toxic to the kidneys.  The VA physician further noted that there was no documentation of ongoing renal problems caused by diabetes, and no documentation of a renal problem until the patient received his chemotherapy.  According to the VA physician, the Veteran's Cisplatin chemotherapy was the cause of his acute renal failure.  

Pursuant to the September 2011 remand, the Veteran's claims file was referred to another VA physician for an addendum opinion addressing the likelihood that the Veteran's diabetes mellitus caused or contributed to the development of his renal failure, and if not, whether his diabetes mellitus rendered him materially less capable of resisting the effects of other diseases primarily causing his death.  The VA physician was also asked to address the likelihood that the Veteran's metastatic esophageal cancer had its onset in, or was otherwise related to, his military service, to include his documented complaints of gastrointestinal problems in-service.  In a July 2013 VA opinion, the VA physician, W.S., M.D., determined that the Veteran's renal failure, as identified on the death certificate, was less likely than not caused by, or a result of, his diabetes mellitus.  In reaching this determination, the VA physician took note of the March 1999 treatment report which showed that the Veteran's diabetes mellitus was being managed.  According to Dr. S., the information relayed was that this condition was doing quite well and the Veteran was not on any medication for his diabetes mellitus.  There was no mention of any complications, to include any renal problems, arising from his diabetes mellitus.  Dr. S. also determined that the Veteran's primary cause of death, listed on his death certificate as metastatic esophageal cancer, is less likely than not to have had its onset in, or related to active service, to specifically include his documented gastrointestinal complaints in-service.  In reaching this determination, Dr. S. took note of the service treatment records reflecting the Veteran's complaints of, and treatment for, gastroenteritis and gastritis.  However, according to Dr. S., the Veteran's reports of medical history and physical examination forms up to the time of his June 1989 separation, are absent any complaints or notations of frequent indigestion or stomach, liver, or intestinal troubles or any abdominal abnormalities.  Dr. S. observed that the remainder of the Veteran's sick call complaints focused on "acute self-limiting issues involving upper respiratory infections, musculoskeletal complaints, skin conditions, and headaches for example."  According to Dr. S., none of these conditions would predispose the Veteran to the development of his esophageal cancer.  

Dr. S. also acknowledged that the VA has recognized certain cancers and other health problems as presumptive diseases associated with exposure to Agent Orange or other herbicides during military service, but noted that the Veteran's esophageal cancer is not recognized as one of them.  According to Dr. S., the medical literature reflects that a history of smoking and gastroesophageal reflux disease (GERD), having a high body mass index, and following a diet that is low in fruits and vegetables, accounts for almost 80 percent of cases of esophageal adenocarcinoma in the United States, and records reflect the Veteran's history of smoking and GERD.  

Pursuant to the June 2016 remand directives, the Veteran's claims file was referred to Dr. S. (the same physician who provided the July 2013 VA medical opinion) once again for an additional medical opinion addressing the theory of entitlement to direct service connection for esophageal cancer as a result of the Veteran's in-service exposure to herbicides.  Dr. S. was specifically instructed that concluding that the esophageal cancer was not related to service simply because this disorder is not on VA's list of recognized cancers or presumptive diseases associated with exposure to herbicides was inadequate.  In the March 2017 medical opinion, Dr. S. determined that the Veteran's esophageal cancer is less likely than not caused or aggravated by his in-service herbicide exposure.  In reaching this determination, Dr. S. took into consideration the March 1999 private treatment report and the May 2000 surgical pathology report, as well as the Veteran's VA treatment records dated from May 2000 to August 2000.  Dr. S. specifically noted that a May 2000 VA treatment note reflected that the Veteran was being treated for GERD and had an active smoking history of one pack per day for the past twenty-five years.  

In reaching his determination, Dr. S. also relied on a medical literature article issued by the American Cancer Society wherein it was written that that the exact causes underlying most esophageal cancers were still unclear.  Dr. S. noted that the medical article did recognize certain risk factors associated with the development of esophageal cancers.  According to Dr. S., different cancers have different risk factors, and scientists have determined there to be several factors that affect a person's risk of developing cancer of the esophagus.  However, Dr. S. added that having a risk factor, or even several risk factors for developing cancer, does not mean that a person will get the disease.  According to Dr. S., "[m]any people with risk factors never develop [esophageal] cancer, while others with this disease may have few or no known risk factors."  Dr. S. went on to list the various risk factors for esophageal cancer, noting that these risk factors included a person's age and gender, whether they had a history of GERD and/or Barrett's esophagus, and whether they had a history of tobacco and alcohol use.  According to Dr. S., the chances of getting esophageal cancer increases with age, and men are more than three times as likely as women to get this disease.  Dr. S. also noted that people with GERD have a slightly higher risk of getting adenocarcinoma of the esophagus and the risk was even higher in people who experienced more frequent symptoms.  However, according to Dr. S., GERD is very common, and the vast majority of people who have this disorder do not go on to develop esophageal cancer.  Dr. S. also noted that the use of tobacco products, including cigarettes, cigars, pipes and chewing tobacco, was a major risk factor for developing esophageal cancer.  According to Dr. S., the more a person uses tobacco and the longer they use it, the higher their cancer risk.  Specifically, Dr. S. noted that, "[s]omeone who smokes a pack of cigarettes a day or more has at least twice the chance of getting adenocarcinoma of the esophagus than a nonsmoker" and "[t]he link to squamous cell esophageal cancer is even stronger."  Dr. S. also noted that drinking alcohol serves to increase the risk of esophageal cancer, and combining smoking and alcohol use raises the risk of esophageal cancer much more than either factor alone.  Dr. S. also noted that those who are overweight or obese have a higher chance of developing adenocarcinoma of the esophagus.  In addition, Dr. S. explained that certain substances in one's diet, to include drinking hot liquids, certain diseases to include Tylosis and Plummer-Vinson syndrome, injury to the esophagus, a history of other types of cancers, and exposure to chemical fumes in the workplace, all can lead to an increased risk of esophageal cancer.  According to  Dr. S. :

"[w]hile there may be discussions about an association or relationship between herbicide exposure and esophageal cancers, the current consensus of information is such that herbicide exposure has not been proven to be either a risk factor or causation for esophageal cancer.  There is also no evidence that such exposure also aggravates esophageal cancer.  Moreover the Veteran did have risk factors of male gender, advancing age, obesity, GERD, and his considerable smoking history which would have predisposed him to the development of his esophageal cancer."   

In considering the evidence of record under the laws and regulations under the laws and regulations as set forth above, the Board finds that the preponderance of the evidence is against the claim in this matter because the evidence provided in support of the claim for service connection for the cause of the Veteran's death is less probative than the negative opinions of record.  With regard to whether the Veteran's diabetes mellitus caused or contributed to his renal failure, the Board places greater probative weight on the April 2010 and July 2013 VA opinions (both of which determined that the Veteran's cause of death was less likely than not due to his diabetes mellitus) than on the July 2000 VA treatment report which reflected an assessment of renal failure due to both diabetes and Cisplatin.  Both VA examiners reviewed the treatment records in full, to include the July 2000 VA treatment report, and still arrived at the same conclusion - that the Veteran's diabetes mellitus did not cause or contribute to the development of his renal failure.   In this regard, neither VA examiner found any evidence to support the contention that the Veteran's diabetes was uncontrolled to the extent that it would have caused or contributed to the Veteran's renal failure.  The April 2010 VA physician specifically noted that as of May 2000, the Veteran had normal BUN and creatinine levels, with a normal negative urine protein and glucose level and a blood glucose level of 79.  According to this physician, it was not until the Veteran underwent chemotherapy with Cisplatin, a chemotherapy agent that is toxic to the kidneys, that he developed acute renal failure with rising BUN and creatinine levels.  The April 2010 VA physician acknowledged the July 2000 treatment note, but found that subsequent reports related the Veteran's renal failure to his Cisplatin.  According to this physician, the Veteran's renal status was good immediately before he underwent chemotherapy with Cisplatin.  In the July 2013 medical opinion, Dr. S. also found that the Veteran's renal failure was less likely than not caused by, or a result of, his diabetes mellitus.  In reaching this determination, he took note of the March 1999 treatment report which reflected that while the Veteran had been concerned of his diabetic status due to increased urinary frequency, he had not been on any medication, and had been doing well.  Dr. S. further noted that there was no mention of any complications arising from his diabetes mellitus, and certainly no signs or complications pertaining to his renal problems.  

The Board also notes that the July 2000 VA treatment report relating the Veteran's renal failure to his diabetes mellitus was a preliminary assessment, and issued when the Veteran was initially admitted to the hospital in July 2000.  Subsequent VA treatment records documenting the Veteran's deteriorating condition in August 2000, as well as the August 2000 discharge report summarizing the Veteran's health condition throughout his hospitalization, associated his renal failure with his chemotherapy treatment, only.  Furthermore, diabetes mellitus was not listed on the Veteran's death certificate as an underlying cause or contributing factor to the development of his renal failure and his metastatic esophageal cancer.  Thus, in light of the August 2000 VA treatment records and discharge summary relating the Veteran's renal failure to his Cisplatin, and the two well-explained VA opinions, both of which took into consideration the Veteran's treatment records, and found it less likely than not that his diabetes mellitus caused or contributed to the development of his renal failure, the Board finds the July 2000 VA treatment report relating the Veteran's renal failure to his diabetes to be of little probative value.  Accordingly, service connection for the cause of the Veteran's death as due to herbicide exposure in service, and subsequent development of diabetes mellitus, is not warranted.  

In addition, service connection is not warranted on a direct basis based on the theory that the Veteran's esophageal cancer was caused by his military service, to include his in-service gastrointestinal symptoms and his in-service herbicide exposure.  The Board acknowledges the service treatment records documenting the Veteran's complaints of, and treatment for, nausea, vomiting and epigastric discomfort in February 1969, as well as clinical records dated in February 1970 and July 1970, which reflect that the Veteran was treated for, and assessed with having, viral gastroenteritis and gastritis, respectively.  However, the remainder of the service treatment records from 1971 until the Veteran's separation from service in 1989, is negative for any complaints of, or treatment for, gastrointestinal symptoms.  A subsequent periodic examination dated in October 1975 reflects that the clinical evaluation of the gastrointestinal system, to include the abdomen, viscera and endocrine, was shown to be normal.  At the August 1978 medical examination, the clinical evaluation of the gastrointestinal system was shown to be normal, and the Veteran denied a history of stomach, liver, or intestinal trouble in his medical history report.  Subsequent examinations dated in August 1985 and December 1986 are also negative for any treatment for, or evidence, notations or diagnosis of, a gastrointestinal disorder.   At the January 1989 separation examination, the clinical evaluation of the abdomen and viscera was shown to be normal, and the Veteran denied a history of frequent indigestion, and/or stomach, liver or intestinal trouble.  In addition, at the post-service November 1989 VA examination, physical examination of the Veteran's digestive system was negative for any indication or diagnosis of a gastroesophageal condition.  

Indeed, the Veteran's post-service treatment records are absent any notation or diagnosis of a gastrointestinal condition until the March 1999 treatment report, which is dated more than ten years after the Veteran's separation from service, and twenty-nine to thirty years after the Veteran's 1969 and 1970 in-service treatment for gastrointestinal problems.  In the July 2013 VA medical opinion, Dr. S. took the service and post-service treatment records into consideration, and still concluded that it was less likely than not that the Veteran's primary cause of death (listed as metastatic esophageal cancer) had its onset in, or was related to, his active service, to include his documented in-service gastrointestinal complaints.  According to Dr. S., the remainder of the Veteran's clinical records in-service documented his complaints of issues involving upper respiratory infections, musculoskeletal complaints, skin conditions, and headaches.  Dr. S. further opined that none of the conditions exhibited by the Veteran during his military service would predispose him to the development of his esophageal cancer.  Dr. S. did find that the Veteran's history of smoking and GERD were considered to be predisposing conditions to the development of esophageal cancer.  However, he did not relate the Veteran's GERD to his military service, nor did he find that the symptoms and diagnoses shown in service were manifestations of, or revealed there to be a causal relationship between the Veteran's esophageal cancer and his service.  Thus, absent any medical opinion to the contrary, the Board finds that the evidence only weighs against the claim that the symptoms in service caused or materially contributed to the Veteran's cause of death.  Furthermore, the Appellant has not provided any additional records to show any continuity of gastroesophageal symptoms since service.  Thus, absent a showing of a chronic condition in service, continuity of symptoms since service, or a positive medical nexus linking the cause of death to his gastrointestinal symptoms in service, the claim of service connection for cause of death on the basis that the Veteran's metastatic esophageal cancer was related to his in-service gastrointestinal complaints must be denied.  

With respect to whether the Veteran's esophageal cancer manifested in service, or is related to his in-service herbicide exposure, the service treatment records are completely absent for any complaints of, or diagnoses related to, cancer of the esophagus.  As detailed, cancer of the esophagus was initially diagnosed in May 2000, more than eleven years after the Veteran's separation from service.  Based on the service treatment records being void of a diagnosis of cancer of the esophagus, and an initial diagnosis of such disability more than a decade after the Veteran's separation from service, there is no evidence to support a finding that cancer of the esophagus manifested in service or within the first post-service year.  

In addition, the Board notes that esophageal cancer has not been recognized by VA as a disease associated with exposure to herbicides.  Indeed, the Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for esophageal cancer.  See Notice, 72 Fed. Reg. 32,395-32,407 (June 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 75 Fed. Reg. 81332 -81335 (December 27, 2010).  For these reasons, the Board finds that the presumptive regulatory provisions regarding exposure to Agent Orange are not applicable with regard to this disability. See 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e).  Therefore, presumptive service connection for the cause of the veteran's death as a result of exposure to herbicides must be denied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309 (e).  Nevertheless, even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Board finds that the July 2013 and March 2017 VA medical opinions issued by Dr. S. are adequate upon which to base a determination and are more probative than the Appellant's lay assertions relating the Veteran's esophageal cancer to his herbicide exposure.  These VA opinions are phrased in unambiguous language and cite to relevant medical literature articles and facts within the claims file.  Moreover, in the March 2017 VA opinion, Dr. S. did not simply base his negative conclusion on the fact that esophageal cancer was not on VA's list of recognized cancers or presumptive diseases associated with herbicide exposure .  In reaching his opinion, Dr. S. referenced the medical literature article issued by the American Cancer Society which addressed all of the risk factors for developing esophageal cancer.  Dr. S. acknowledged that while there were "discussions about an association or relationship between herbicide exposure and esophageal cancers," based on the majority of the information available regarding this topic, "herbicide exposure has not been proven to be either a risk factor or causation for esophageal cancer."   When reviewing the facts of the Veteran's claim in detail, Dr. S. found that the Veteran's gender, advancing age, obesity, and his known history of GERD and smoking history, were not only known and proven risk factors for developing esophageal cancer, but factors that likely predisposed the Veteran to the development of his esophageal cancer. Thus, in this case, when weighing the evidence of record, the Board finds the July 2013 and March 2017 medical opinions issued by Dr. S. more probative on the question of medical nexus with respect to any relationship between the Veteran's esophageal cancer and his in-service herbicide exposure.  In so finding, the Board reiterates that Dr. S.'s opinions were based on a complete review of the claims file, and included extensive rationales in support of the opinions reached that took into consideration the Veteran's medical history, and included references to pertinent and valid medical literature articles and clinical studies in support of the conclusions.  

The Board notes that the Appellant has not submitted any objective medical evidence relating the Veteran's esophageal cancer to his herbicide exposure in-service.  Furthermore, at no point during the appeal has the Appellant contended or suggested that the Veteran's death was caused or hastened by his service-connected right ankle disability, left foot disability, low back disability, right shoulder disability, pseudofolliculitis barbae, dermatophytosis of the neck, chest, back and foot, and partial onychectomy of the right great toe.  

The Board acknowledges the August 2017 submission issued by the Appellant's attorney.  Although Dr. S. reasoned that having a risk factor, or even several risk factors for esophageal cancer does not necessarily mean that a person will get the disease, and further prefaced his opinion by stating that many people with risk factors never develop esophageal cancer, while others with this disease may have few or no known risk factors, he did list a myriad of known risk factors for cancer of the esophagus, which included advancing age, gender, a history of GERD, a history of Barrett's esophagus, a history of tobacco and alcohol use, and obesity, to name a few.  Dr. S. referenced a medical literature article issued by the American Cancer Society when listing these known risk factors and provided the citation for this article.  While Dr. S. alluded to "discussions" of an association between herbicide exposure and esophageal cancers, he found that based on the relevant medical literature on this topic, and the "consensus of information" thus far, herbicide exposure had not been proven to be either a risk factor or causation for esophageal cancer.  Indeed, out of the known risk factors, Dr. S. found it more likely that the Veteran's advancing age, obesity, history of smoking, and GERD were risk factors that predisposed him to developing esophageal cancer.  As such, the Board does not find the reasoning asserted by Dr. S. earlier on in the opinion ("having a risk factor, or even several, does not mean that one will get the disease") casts doubt over his ultimate conclusion that the Veteran most likely developed esophageal cancer due to known risk factors, including age, gender, obesity, a history of GERD, and a considerable smoking history.  Although Dr. S. noted that having certain risk factors does not mean that a person will get esophageal cancer, and that some who develop the disease have few to no known risk factors, in this case, there is no question that the Veteran developed esophageal cancer prior to his death, and when rendering his conclusion, Dr. S. had no equivocation when relating the Veteran's esophageal cancer to the certain known risk factors referenced above.  

There was also no ambiguity in Dr. S.'s determination that herbicide exposure was not a proven or known risk factor for the development of esophageal cancer.  Indeed, the Board notes that the 2006 Institute of Medicine (IOM) studies (hereinafter referred to as Update 2006) have been found by VA to be inadequate and/or insufficient to support an association between esophageal cancer and Agent Orange. In this regard, the Board notes that whenever the VA Secretary determines that a positive association exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease. If the Secretary determines that a presumption of service connection is not warranted, he must publish a notice of that determination, including an explanation of the scientific basis for that determination. The Secretary's determination must be based on consideration of National Academy of Sciences (NAS) reports and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116 (b)-(c).  In July 2007, the NAS issued Update 2006. With respect to esophageal cancer, NAS found that no new data had emerged since Update 2004 to alter the conclusion that the cumulative evidence of such an association between esophageal cancer and Agent Orange is inadequate or insufficient.  See 75 Fed. Reg. 32540, 32543 (June 8, 2010).  As such, the Board does not agree with the argument set forth in the August 2017 submission issued by the Appellant's attorney, and finds that the rationale provided by Dr. S. in the March 2017 medical opinion in support of his conclusion is adequate.  

The Board has considered the Appellant's contention that a relationship exists between the Veteran's cause of death and his service, to include her belief that his fatal cancer, was incurred in service as a result of his in-service herbicide exposure, to include his diabetes mellitus, type II. However, this case at hand is not the type of situation discussed in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and a number of other related cases holding that lay evidence may be sufficient to establish this required nexus (i.e., link) between the Veteran's military service and his disability and/or death.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159 (a)(2).  Although the Appellant is competent to report her observations on the Veteran's medical symptoms and discomfort during his lifetime, she is not competent to render a medical opinion addressing the etiology of his esophageal cancer, without evidence showing that she has medical training or expertise.  See 38 C.F.R. § 3.159 (a)(1), (2); See also Jandreau at 1377 (Fed. Cir. 2007).  She does not meet any of the three exceptions for competent lay evidence as listed under Jandreau. 

As the condition which caused or contributed to the Veteran's death was not shown in service, and the records contain no indication of a possible link between his death and active military service, the Board finds that the preponderance of the evidence is against the Appellant's claim of service connection for the cause of the Veteran's death. 

The Board recognizes the Veteran's honorable service, and sympathizes with the Appellant's contentions; however, the Board finds that the Veteran's death was unrelated to service to include a service-connected disability or herbicide exposure. In light of the above, the Board finds that the preponderance of the evidence is against the claim. Therefore, the benefit of the doubt doctrine does not apply and the claim is denied.  38 U.S.C.A. § 5107 (b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  

____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


